 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWKRG-TV, Inc.andThe American Federation ofTelevision and Radio Artists,AFL-CIO,New Or-leans Local.Cases 15-CA-3696, 15-CA-3753-1,and 15-RC-4287April 29, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn November 18, 1970, Trial Examiner Lloyd Bu-chanan issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices and recommended that the alle-gations, in the complaint pertaining thereto be dis-missed. In addition, the Trial Examiner found thatcertain objections filed by the Union to conduct affect-ing the results of the election held on February 12,1970, in Case 15-RC-4287, be sustained and recom-mended that the election be set aside. Thereafter, theUnion filed exceptions to the Trial Examiner's Deci-sion, a supporting brief, and an addendum thereto; theRespondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions, cross-exceptions,briefs, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modifiedherein.1.We agree with the Trial Examiner that the Re-spondent, in order to defeat the Union's organizationalcampaign, interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act, bypromising wage increases and other benefits and subse-quently granting such benefits, by maintaining and en-forcing an unlawful no-solicitation rule,' by soliciting'The rule prohibits employees from engaging in union activities on com-pany time and company property. Insofar as it affects employees' nonwork-ing time, it is an unduly broad no-solicitation rule and therefore invalid.Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793, 803;K-DManu-facturing Company,169 NLRB 57, 58. We need not decide whether thisrule was also disparately maintained and enforced, as found by the Trial190 NLRB No. 34grievances, and by engaging in coercive interrogation.2Most of the foregoing conduct occurred after the Unionfiled its petition in the representation case on Novem-ber 21, 1969, and, as the Trial Examiner found, con-stituted sufficient interference to set aside the electionheld on February 12, 1970.2.The Trial Examiner found that the Respondentdid not violate Section 8(a)(5) of the At and that abargaining order was not warranted. We do not agree.On November 21, 1969, the Union requested recog-nition as the bargaining agent of the Respondent's em-ployees in an appropriate unit.' The Trial Examinerfound, however, that the Union's claimed majoritystatus was tainted because of the activity of Keeney andEllis, supervisors of the newsrooms and the file room,respectively. The Union submitted 22 signed authoriza-tion cards of the 34 employees in the bargaining unit,but 6 of these cards were rejected by the Trial Exam-iner, and he found that the Union had no majority.Accordingly, he concluded that the Respondent didnot violate the Act by refusing the Union's demand forrecognition.Concerning the conduct of Supervisors Keeney andEllis, which allegedly tainted the authorization cards ofGoodman, Smith, Bagwell, King, Engle, and Davis, therecord shows that both Keeney and Ellis had alsosigned cards and attended union meetings. When askedabout the Union by the employees, the comments ofKeeney and Ellis were simply favorable. At the unionmeeting of November 19, there were remarks byKeeney and Ellis which tended to support the Union'sorganizational campaign.Goodman and Smith at-tended that meeting and Goodman signed a card at themeeting. Goodman's testimony, however, does not in-dicate to what extent he even heard Keeney's or Ellis'prounion remarks prior to signing the card. Smith'srecollection of this meeting is that one of the menpresent said that he had been made a supervisor. A fewdays earlier, Bagwell was in the presence of severalemployees when, over coffee, Keeney and employeeFormby spoke of the benefits of unionization. Keeneyalso talked about the Union with King, a personalfriend, before the latter signed his card; according toKing, "both seemed to feel the need for more represen-tation." Before Engle signed his card, Ellis was "talkingit up" for the Union. Davis visited the newsroom beforesigning his card, where, in a discussion with Keeney, helearned that the Union provided members with advan-tageous insurance programs. Neither Keeney nor EllisExaminer.2No exception was filed to the Trial Examiner's findings that the Re-spondent did not engage in surveillance or give the impression that it hadengaged in surveillance.We therefore adopt these findingspro forma.'We agree with the Trial Examiner that there is no substantial variancebetween the unit first requested by the Union and the unit found appropriatein the Regional Director'sDecision and Direction of Election issued onJanuary 13, 1970, in Case15-RC-4287. WKRG-TV, INC.175is shown to have approached any employee for thepurpose of soliciting an authorization card.We are not persuaded that any of the six employeesin question was induced to sign a card because ofprounion remarks by Keeney or Ellis.But assumingthat fact, we cannot find in the circumstances of thiscase that the cards were thereby invalidated. Fromalmost the beginning of the Union's organization cam-paign on November 10, the Respondent, particularlythrough its president,Giddens, made it plain to theemployees that it was opposed to the Union;indeed, asfound by the Trial Examiner,Giddens and other man-agement officials sought to undermine or defeat theUnion. It therefore must have been obvious to the em-ployees that,in matters concerning the Union,Keeneyand Ellis in no way spoke for management.In theireyes, all were fellow employees whom the Union wasseeking to organize;and Keeney and Ellis,like therank-and-file in the group, were expressing their ownpersonal views about the value of union representation.Therefore, no voice ofmanagement intimidated theemployees into signing cards.In our opinion,especiallyin view of the strong opposition to the Union openlymanifestedby highermanagement officials, and theabsence of any indication of such threat by Keeney orEllis, this record does not permit a finding that theemployees may have signed cards out of fear of futureretaliation at the hands of Keeney or Ellis.4 Contraryto the Trial Examiner, therefore, we find that the Unionrepresented a majority of the employees when it re-quested recognition and bargaining.'The Union's request for recognition and bargainingwas rejected by the Respondent. After the advent of theUnion and after its request forbargaining,the Re-spondent embarked upon a campaign of unlawful con-duct to undermine its employees' support for the Un-ion.Thus,Respondent maintained and enforced anunlawful no-solicitation rule, coercively interrogatedand solicited grievances from employees,and promisedand granted wage increases and other benefits to itsemployees.The first in a series of benefits was grantedon November 20. After the Union had achieved itsmajority status and requested recognition and filed itspetition for an election, further benefits were grantedon December 13 and 28. On February 9, 10, and 11,1970, before the election scheduled for February 12, theRespondent sent a series of letters to the employeesreminding them of the earlier benefits granted andpromising them more benefits in the future. The Unionlost the election by one vote.'Ellis supervised but a single employee. Both he and Keeney were in thelowest echelon of Respondent's supervisory hierarchy.'SeeStevenson Equipment Company,174 NLRB No. 128;William B.In our opinion,the Respondent's unfair labor prac-ticeswere so extensive that they had the tendency toundermine the Union'smajority strength and impedethe Board's election process.We find it unlikely thatthe lingering effects of the Respondent's unlawful con-duct would be neutralized by resort to conventionalremedies which would ensure a fair rerun election. Webelieve that employee sentiment,once expressedthrough the authorization cards, would,on balance, bebetter protected by the issuanceof a bargainingorder.'We find that the Respondent violated Section 8(a)(5)of the Act and shall order it to bargain with the Union.We shall also issue a broad cease-and-desist order toremedy the extensive unfair labor practices.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, WKRG-TV,Inc.,Mobile,Alabama, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Promising benefits to employees;soliciting ex-pressions of grievances;and granting wage increasesand other benefits all to persuade employees not toengage in union activities.(b)Maintaining and enforcing its unlawful no-solici-tation rule.(c)Unlawfully interrogating employees, orally or inwriting, concerning grievances or their union activitiesor desires.(d) Refusing to bargain collectively with The Ameri-can Federation of Television and Radio Artists, AFL-CIO, New Orleans Local, as the exclusive bargainingrepresentative of its employees in the following unitheretofore found appropriate:All full-time and regular part-time directors,photographers, film department employees, news-men, announcers, artists,production crew, thetelevision promotion employee, art and set designemployees employed at the Employer's Mobile,Alabama,radio and television station;excludingengineers,salesmen, janitorial employees, thedelivery employee, traffic employees, guards andsupervisors as defined in the Act.(e) In any other manner interferingwith,restraining,or coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:Patton Towing Company, et al.,180 NLRB No. 16;Clay City Beverages,'N.L.R.B. v. Gissel Packing Company, Inc.,395 U.S. 575 (1969);Inc.,176 NLRB No. 91.ColonialKnittingCorp.,187 NLRB No. 134. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request, bargain collectively with the Un-ion as the exclusive bargaining representative of itsemployees in the appropriate unit concerning wages,hours, and other conditions of employment, and exe-cute a signed agreement as to any understandingreached.(b) Post at its place of business in Mobile, Alabama,copies of the attached notice marked "Appendix."' Co-pies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed by itsrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarilyposted. Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the election held onFebruary 12, 1970, be, and it hereby is, set aside, andthat the petition filed in Case 15-RC-4287 be, andhereby is, dismissed.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIXAll full-time and regular part-time direc-tors,photographers, film department em-ployees, newsmen, announcers, artists, pro-ductioncrew,the televisionpromotionemployee, art and set design employees em-ployed at our Mobile, Alabama, radio andtelevision station; excluding engineers, sales-men, janitorial employees, the delivery em-ployee, traffic employees, guards and super-visors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the right to self-organization, to form labororganizations, to join or assist The American Fed-eration of Television and Radio Artists, AFL-CIO, New Orleans Local, or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in other concerted activities for the purposeof collective bargaining or other mutual aid. orprotection, or to refrain from any or all such ac-tivities.WE WILL bargain, upon request, with theabove-named Union as the exclusive representa-tive of all employees in the unit described aboveconcerning wages, hours, and other conditions ofemployment, and execute a signed agreement ifany understanding is reached.All our employees are free to become or remain, orrefrain from becoming or remaining, members of TheAmerican Federation of Television and Radio Artists,AFL-CIO, New Orleans Local, or any other labororganization.NOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceemployees by promising benefits, soliciting expres-sions of grievances, or granting wage increases andother benefits to persuade them not to engage inunion activities.WE WILL NOT maintain or enforce our unlaw-ful no-solicitation rule.WE WILL NOT unlawfully interrogate em-ployees, orally or in writing, concerning griev-ances or their union activities or desires.WE WILL NOT refuse to bargain collectivelywith The American Federation of Television andRadio Artists, AFL-CIO, New Orleans Local, asthe exclusive bargaining representative of our em-ployees in the appropriate unit. The appropriateunit is:WKRG-TV, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued June 5, 1970; charges filed December 1, 1969,and February 24, 1970), as amended, alleges that the Com-pany has violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended, 73 Stat. 519, by promising and an- WKRG-T:',INC.pouncing improvements and benefits,soliciting expression ofgrievances,granting wage increases and other benefits, main-taining and discriminatorily enforcing a no-solicitation andno-distribution rule, interrogating an employee concerninghis union activities and desires, and creating the impressionof surveillance of union activities; and Section 8(a)(5) of theAct by all of the acts noted above and by refusing to recognizeand bargain collectively with the Union as the exclusive col-lective-bargaining representative of the employees in an ap-propriate unit. The answer questions certain findings by theRegional Director in his Decision and Direction of Election,the Board having thereafter denied the Company's requestfor review; and it denies the allegations of violation.Consolidated for hearing, ruling, and decision with thehearing and proceeding on the above issues was a hearing onobjections to conduct affecting an election which was con-ducted by the Regional Director on February 12, 1970.The case was tried before me at Mobile, Alabama, on July27 through 29 and August 3 through 5, 1970, all dates inclu-sive.At the close of the trial, the General Counsel and theCompany were heard in detailed, thorough, and helpful oralargument. Pursuant to leave granted to all parties, a brief wasthereafter filed as a supplement by the General Counsel.Upon the entire record in the case and from my observa-tionof thewitnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)AND CONCLUSIONS OF LAWITHE COMPANY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as an Alabamacorporation, the nature and extent of its business as a radioand television broadcaster,and its engagement in commercewithin the meaning of the Act are admitted; I find and con-clude accordingly. I also find and conclude that, as found inthe representation proceeding,the Union is a labor organiza-tion within the meaning of the Act.IITHE UNFAIR LABOR PRACTICESA. The Alleged Violation of Section 8(a)(1)Stripped of embellishment and irrelevancies,the issuesbefore us (not passing again on several determined in therepresentation proceeding) remain whether the Company vi-olated Section 8(a)(1) as alleged, whether the Union had amajority of valid and untainted cards, whether the Unionrequested and was refused recognition, and whether a bar-gainingorder should issue if there be a majority and if inter-ference found was such in nature and extent as to precludethe holding of a fair election, or if such an order be necessaryto repair the effects of the interference found.After a brief organizational campaign, of which more be-low, the Union filed a petition for certification on November21, 1969;italso sent to the Company a letter requestingrecognition and bargaining, dated the same day and receivedby the Company on November 24.The promises and solicitation of November 15 alleged asviolative in paragraph 12 of the complaint, the memorandumcited in paragraph 13, and the benefits described in paragraph14 constitute a unified word-and-deed situation. With twoslight changes, which are covered by the analysis herein,there is agreement on the facts alleged concerning the speechof November 15 except that the Companyclaimsthat thespeech and what was said were pursuant to the request ofemployees.Such a request is significant for its bearing on the177Company's objective, which is material on the issue of inter-ference.'With respect to the allegations of paragraphs 13 and 19 aswell as of paragraph 12, it should be noted that, withoutmore, an attempt by an employer to please or placate em-ployees may be praiseworthy for its consideration of the em-ployees, for its generosity,and for its helpfulness in attainingthat industrial peace and harmony which the Act seeks. Butthe same acts committed with the objective of interfering withorganizational efforts are violative:' They run counter toanotherdesideratumof the Act, "protection by law of theright of employees to organize and bargain collectively."If solicitation of grievances be illegal when accompanied bya promise of benefits aimed at interfering with organizationaleffort, it isa fortioriunlawful when that promise of benefitsis realized in actual grant.Even were we not concerned withmoral aspects of promises or grants which indicate immediatebenefit, we may not overlook the impairment of employees'rights when combined with an objective so to impair. Thefacts largely agreed upon, we must make findings with respectto the company's objective.Without at this time going into the details of the Union'sorganizational campaign,which actively got underway withthe signing of cards on November 10, it is clear that the mostactive protagonist was employee Formby, who himself hadsigned a card on October 26. He testified concerning a talkwith Diamond,the Company's production manager at thattime, which led to the return of Giddens, the company presi-dent, to Mobile from Washington, where he was on govern-ment assignment.The issue at the moment is whether, whenhe spoke to the assembled employees on November 15, Gid-dens did so at the request of some or all of them.Formby was not at all reliable on the stand; on the otherhand, Diamond's recollection was limited although he im-pressed me as the more reliable. Beyond this, Formby's asser-tiveness and his ready promise and performance in canvass-ing some 30 employees concerning their desire for a meetingwith Giddens and their preference that Persons, the Com-pany's vice president and general manager, not attend, andhis unauthorized question whether they preferred also thatTrainor, the general manager of the radio station, not attend,'suggest that it was Formby, not Diamond, who initiated theirconversation;and, if this be significant, that it occurred onNovember 10 or 11 as Diamond testified rather than onNovember 12. Nor should we overlook the fact that not untilNovember 24 did Diamond become personnel officer. Thereisno evidence that he had at any other time sought anyemployees out or solicited and discussed grievances; Formbywas the leader in this respect and it is quite understandable,and I find that, as self-designated spokesman,he sought outDiamond and set in motion Giddens' decision to return andspeak to the employees on November 15.From such testimony as that by employee Hodges therecan be no question but that before the meeting was arrangedwith Giddens the employees, including Formby, "all dis-cussed a proposed meeting with Mr. Giddens-there was alotta talk about a meeting with Mr. Giddens." I find that,even if this cannot be said of some of the statements made byGiddens at the meeting, the meeting of November 15 washeld "pursuant to the request of certain employees.... "ITT Telecommunications,183 NLRB No. 115Standard Coil Products Company, Inc.,99 NLRB 899The offense is hardly less if, concerned only with hisown behoof andas several witnessestold us, he didnot ask this questionor didnot discussthe matter at all with someof the employees whom he listed 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf, because of his own experience and for the reasons whichhe stated as testified to by several employees and as we shallsoon see confirmed in the notes taken by his secretary at theCompany's request, Giddens availed himself of the oppor-tunity to speak to the employees, the fact remains that he didso at their request.But who prompted or proposed the meeting is not deter-minativeof thelarger issueof objective.While OperationsManager Haug had in August suggested various elements ofequalization of pay and benefits, this had not been reified andit does not appear that these ideas promoted Giddens' appear-ance on November 15. Separately alleged, the actual grant ofbenefits will be considered separately.With the finding that Giddens appeared pursuant to therequest of employees, we must consider other testimony onthe issue of company objective; testimony which is most sig-nificant but which was not received until just before the closeof the trial.While not a complete or verbatim transcript of what Gid-dens said at the meeting, his secretary's report indicates that,inter alia,he in substance told the employees the following,referring first to their having voted to decertify another uniona few months before:These broadcast institutions are a great part of my heart.Ihave not lost my interest in them and am disturbedabout organizing a union among us. I hope it will notcome about. It puts management on one side and you onthe other side. When we joined the union we were ham-strung. Everything was then restricted. We could not usemini tapes. Finally the men voted themselves out and wehave been freer since that time. The activities of theunion cost us a lot of money and it cost the announcersa lot of money. Some people picketed our clients, witha loss of talent to our own people. It injects outsiders-It splits you away from me, has a tendency to stiffieflexibility.We just do not need to bring in outsiders toprotect each other.We have taken care of our people.We have already discussed adjustments in salaries. Weare going to have a personnel officer who will makeagreements which the company will honor. We willevaluate jobs and see that our salary structure comes inline with similar positions in comparable markets. Wewill also institute some kind of insurance plan ip addi-tion to Blue Cross that we have now.Giddens' promise of benefits and his solicitation of expres-sion by the employees even while he undertook to persuadethem that a union is unnecessary and undesirable constitutedunlawful interference, restraint, and coercion.`While separately alleged in paragraph 14 of the complaint,the Company's grant of increases and various benefits onNovember 20 was in fulfillment of some of the promises madeon November 15 and is part of a single overall and consistentpattern. Admitting the action taken, which we need not de-tail, the answer declares that the Company equalized variousitems for substantially all employees, and it is further admit-ted that such equalization was by grant of increases to someemployees. There is some basis for a finding that there hadbeen consideration of increases before the commencement ofthe Union's campaign. But it is unnecessary to detail here theanalysis which I made, during the hearing, of the testimonyconcerning the history of other employees and their union,and the Company's concern with competitive conditions.Here the Company was living up to Giddens' violative prom-ises of November 15. The objective having been found, therealization was as violative as the promises. The very declara-'ITT Telecommunications,183 NLRB No. 115.tion and the connection indicated by Giddens between hisconcern over unionization and the proposed salary and otherbenefits providea glaring instanceof campaigning with be-nefits as the Company did when it implemented the promisesmade after months of slow study which, so far from produc-ing action, had seen cancellation of a slight step taken byTrainor,as weshall now see.So much could have been omitted at the trial! Whateversteps the Company had earlier initiated to grant benefits andwhoever promoted the November 15 meeting and speech,Giddens clearly displayed an unlawful objective when, asbrought out on the last day of the trial, he arguedagainstunion activity even while he now promised benefits.A series of events which might be deemed of further signifi-cance in this connection began with Trainor's announcementthat the Company was going to pay for certain holidays andthat announcers would be paid double time for working onLabor Day. When the extra pay was not included in thechecks received after Labor Day, Trainor insisted that he hadhimself made a commitment and gave several of the men hispersonal check for the difference. Trainor had jumped thegun which the Company had not then intended to fire andwhich was not fired until these union activities were underway some 2-1/2 months later. If Trainor regarded with somedefiniteness earlier consideration given to various benefits andwage increases, his action was not sustained by the Company,and no support was lent to his statements concerningproposed increases and benefits until after the promises ofNovember 15. Certainly Trainor's action shortly after LaborDay did not reflect the Company's attitude or decision at thattime, both of which stand in marked contrast to the stepstaken after commencement of the AFTRA campaign. Thegrant of benefits on November 20 was a violative followup ofpromises made by Giddens on November 15.Similarly a continuation and sequel to the earlier violativepromises was a memorandum issued by the Company onNovember 24, in which it announced designation of a person-nel officer, retention of a personnel consultant, and promisesof correction of inequities.Paragraph 15 of the complaint concerns itself with in-creases granted on December 13 and 28 to employees withinand without the unit. While they can hardly be separatedfrom Giddens' promises of November 15, considerationwould here again be given to the background or historicalexplanation offered by the Company, going back to increasesgiven to other employees in August, retroactive to June 1.Under other circumstances, testimony by Haug, Diamond,and Persons mighty be accepted as sufficient explanation de-spite the suspicious timing of the promises and actual in-creases.But an indisputable and unexplained fact speaksmore loudly than the explanations offered: Neither in hisNovember 15 speech nor in his memorandum of November24 did Giddens make any reference to any earlier decision orstudies long underway to improve wages and benefits. Incontrast, while he stated in his speech that adjustments insalaries had already been discussed, the memorandum re-ferred only to future action, not any then under way, and tohis November 15 promise that he "would retain a personnelconsultant to conduct a job content and wage survey."'The finding here makes it unnecessary to set forth my analysis of thattestimony.Whatever the earlier intramanagement consideration, Personswas unwilling and less than alacritous in supporting increases and puttingthem into effect; an attitude which was evidently communicated to theemployees and led first to the question and then to their expression ofpreference that he not attend the November 15 meeting. WKRG-TV, INC.These December increases are to be weighed also in thelight of the election proceeding which was then pending, afactor which we shall next emphasize in connection withdocuments issued by the Company in February 1970, im-mediately before the election. It does not appear that theseincreases had in fact been contemplated for so many monthsthat their announcement was necessitated before the elec-tion,' or that the Company acted without consideration of theeffect on the election. They were violative.The election scheduled and held on February 12, the Com-pany on February 9 through 11 issued to its employees threememoranda and a letter. The answer declares that the docu-ments "speak for themselves." They do indeed, and are at-tached hereto as Appendixes B, C, D, and E. Whether or notthese documents be deemed a continuation or followup orearlier activity found to be violative, the promises and otherstatements on February 9, 10, and 11 are violative, as is "theinference that the source of benefits now conferred is also thesource from which future benefits must flow and which maydry up if it is not obliged."' Neither with respect to thepromises now made nor the December increases can it be saidthat established company practice was followed. The in-creases granted to other employees in August had not forseveralmonths led the Company to grant benefits to theemployees here. No compulsion was shown, nor any sufficientreason, for action after the filing of the election petition or forreferring to such action with promises for more immediatelybefore the election itself. I find and conclude that these be-nefits were announced and granted with a purpose to influ-ence the election and that they reasonably tended so to influ-ence it,' at least to the extent that reference was made tobenefits granted and other action which was violative. Notcontent with its earlier promises,and seeking maximum ad-vantage from the benefits already granted, the Company nowsought to climax the election campaign with reminders ofrecent benefits and promises of more to come.With respect to the allegation that the Company has main-tained and discriminatorily enforced a rule prohibiting solici-tation or distribution on behalf ofa union oncompany prop-erty, employee Young testified on cross-examination that hebelieved that right after the first unionmeeting(apparentlyreferring to the noon meeting or the general evening meetingon that day) a memorandum was issued directing employeesto quit using company stationery and telephones and discuss-ing the Union. Young's uncertain testimony hardly sustainsthe allegation. If there in fact was such a memorandum weheard no more about it; nor was it produced.Almost parenthetically, employee Howard testified that onthe morning of November 10 (he signed a union card thatevening), Supervisor Keeney' told him not to discuss theUnion on company time but on his own time. Howard laterexplained that, inquiring concerning the Union, he askedwhether Keeney would like the Union there, and that Keeneyreplied that he favored it but did not know whether he wouldhimself be classified as a supervisor. This does not support theallegation of a disparate no-solicitation rule.Itmay be here noted that statements by SupervisorsKeeney or Ellis, several times in response to employees' ques-tions, that they favored the Union were not alleged to consti-tute unlawful interference and cannot be found to be such.Aside from the element of initiation by the employees them-selves, the General Counsel, concerned with card validity,6CfStandard Coil Products Company, Inc.,99 NLRB 899NLR.B. v Exchange Parts Company,375 U S 405°CfAlton Box Board Company,173 NLRB No 105, TXD at fn 5,where announcement of withholding of increases was held to be proper'His status as supervisor will be considered below179minimized such statements and has not claimed that theywere violative. Nor were they litigated; neither Kenney norEllis testified.While none of this is of great moment in view of the otherproved allegations,I regard in a different light and violativeEllis' statement to employee Faggard on November 21 thatHaug had told him to tell Faggard that the Company knewthat he was organizing on company time and that if he didnot stop he would be severely reprimanded; and that therewere to'be no more union discussions there. While Faggardwas less than reliable on the stand, and as much, or little, canbe said for Formby, the former's testimony in this connectionis uncontradicted as is Formby's that on November 21 he wascalled into Diamond's office where the latter,in Haug's pres-ence,warned him against soliciting on company time andusing company property; and that he declared that there hadbeen general conversation concerning the Union and that hedid not know that it was against company policy, to whichHaug replied that it was against company policyper setodiscuss the Union on company time and/or to use companyproperty.We need not here concern ourselves with the ques-tion of use of the telephone or company property by Formbybeyond its reflection on his credibility, whatever its bearingon his relationship with the Company. But the objection tosolicitation or discussion of the Union on company time con-stituted disparate maintenance and enforcement of an unlaw-ful rule.Such violation was repeated on December 16, when Dia-mond again warned Formby, and issued a written warningwhich cited the prior warning regarding Formby's "conduct-ing union activity on company time and property" andwarned him against"using the company's time,equipment orproperty for union organizing purposes."As alleged in paragraph 18, Haug on November 13 accord-ing to Formby, on November 19 or 20 according to Haug,asked Formby how he felt about the Union. The latter repliedthat if it would help him, he was for it; if not, he was not. Thisadmitted interrogation, in the context of the other acts, wasviolative.It is next alleged that on November 25 Alspaugh, who hadbeen called in as personnel consultant as Giddens had prom-ised, told Faggard that the Company had pegged him andFormby as union organizers. It is claimed that this violatedtheAct as creating the impression of surveillance of em-ployees'union activities. If, as we shall see,Keeney and Ellisactively engaged in union activities and their knowledge assupervisors is imputed to the Company, and if companyknowledge is in any event to be inferred in this small plant,i°a statement of such knowledge made to company an em-ployee who was apparently as cognizant of the law as werecompany representatives does not indicate any effort or sur-veillance by the Company to acquire such knowledge, or tendto create an impression thereof. The many open discussionshere further negate any suggestion of surveillance or impres-sionof surveillance, and I so find and conclude.It is further alleged that in November and December Al-spaugh solicited grievances by interviews and questionnaires.On November 24 or 25 Faggard was directed to see Al-spaugh, who asked what his problems were. This prefaced thestatement that the Company had pegged Faggard andFormby as union organizers. About the same time Formbyfilled out the questionnaire submitted to him by Alspaugh.The questionnaire was described as part of a company surveyto gather information with respect to the establishment ofsalary rates. Regardless and aside from any relationship be-tween the Company and Alspaugh by virtue of his relation-10Wiese Plow Welding Co., Inc.,123 NLRB 616. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDship and duties elsewhere, Giddens' motive having been ear-lier found, these questions, oral and in writing, constituted asequel to Giddens' promises: the objective was here to dis-courage union activities and to defeat the organizing efforts.Unlike the survey inITT Telecommunications,"the aura ofquestioning and the written survey here were neither inde-pendent nor objective. I find and conclude that these con-stituted unlawful interference, restraint, and coercion.B.The Alleged Violation of Section 8(a)(5)Ifind and conclude that, as found in the representationproceeding, the following is an appropriate unit within themeaningof Section 9(b) of the Act:All full-time and regular part-time directors, photog-raphers,film department employees,newsmen, an-nouncers, artists, production crew, television promotionemployee, art and set design employees employed at theCompany's Mobile, Alabama, radio and television sta-tion;excluding engineers,salesmen,janitorialem-pldyees, the delivery employee, traffic employees, guardsand supervisors as defined in the Act.Because the facts in several respects are clear and becauseof insufficiencies in necessary respects as will be noted, it isunnecessary now to expatiate on certain elements: findingswill be made not so much "to complete the picture" (a toofrequently dishonored and dishonorable phrase)as toprovidea base for decision should there be disagreement on reviewwith what will be declared below to be an insufficiency orvalid cards.The answer points out that the Union's request of Novem-ber 21 for recognition and its petition filed that day with theBoard vary in their unit description from the unit subse-quently found. Aside from differences in titles which do notseem to have caused any problem, the Union's letter andpetition included "film directors." The Decision and Direc-tion of Election notes that there is a film director, James Ellis,and that "both parties seek to exclude him"; and he wasexcluded from the unit. There is thus neither a substantialvariance between the unit first requested and that found, nora determinative one since the Company was admittedly at thetrial herein unwilling to bargain with respect to the unit asfound by the Regional Director and the Board and as allegedherein. Clearly the request for recognition and bargaining hasbeen and is a continuing one.We come now to consideration of the Union's majority.With 34 employees in the unit and 18 cards needed for amajority, 22 signed cards were offered and received.But for an admittedly incomplete investigation, we mighthere also have saved a great deal of the testimony-and mighthave effectuated settlement of the case without a bargainingorder. The many and detailed references to instances of al-leged interference almost hid the vulnerability of variouscards because of two supervisors' direct and personal influ-ence on the findings.Sartre-like discarding or ignoring the limitations of reality,Formby to a greater extent than did other witnesses carelesslysplashed about in surmises and his own estimates of what heprobably had done or said in connection with cards and othermatters. But our concern is in fact with the activity of Keeneyand Ellis, supervisors respectively of the newsroom and thefilm room.Aside from any stipulation and finding in representationproceedings with respect to the supervisory status of the lattertwo, there is no question but that the employees regarded11See fn. 1, above.them as supervisors and company representatives;"ithadbeen established and recognized several months before andwas no secret although attempts were made at the trial tominimize this. Admittedly the two, in many conversationswith employees,solicited and encouraged support of the Un-ion. There is no suggestion or claim of company connivanceor even knowledge which,if it created an estoppel against theCompany,would not have lessened the impairment of theemployees'free choice."In several cases,as we shall see, thiswas done prior to the signing of union cards.10Members ofthe Musicians Union and of IBEW,respectively,Keeney andEllis also signedAFTRA cards.Employee Max Goodman testified that he signed his cardat a union meeting on November 19, Both Keeney and Ellisattended that meeting,and by their presence and remarks lentsupport to the organizational activity.At the meeting Keeneyoffered to lend one of the employees$25 for payment to theUnion on account of initiation fee, and Ellis,who had alsomade it clear that he supported the Union,asked severalquestions.We were told further that Keeney asked questionsat this meeting.Witnesses testified that Goodman was presentduring various discussions with Ellis,all favoring the Union;one told us that he believed that one of these discussionspreceded the November 19 meeting, another that such discus-sions took place both before and after he signed a card on thatday.Max Goodman's card is rejected.Employee Bagwell testified that before he signed a card onNovember 13 Keeney and Formby spoke in support of theUnion in the presence of several other employees,and that hegathered that Keeney was saying that it was the proper courseto take to sign a card and also that it would be for the benefitof announcers and newsmen,thatwages were not highenough,and that"there were some advantages to being repre-sented byAFTRA."Bagwell's card is rejected.Employee Smith testified that he was not yet on the payrolland was working elsewhere but "had been hired"and wastraining for a job here when he signed a union card onNovember 20. He went on the payroll on November 30. Notyet privileged to discuss with Keeney or Ellis the advantageor unionization,Smith had attended the union meeting whichtheylikewise attended the day before he signed his card; herecalled that one of the men present said that he had beenmade a supervisor.The impression given throughout is of anatmosphere which was tainted by indiscriminatesupport ofthe Union and the welcomed support of these supervisors.Smith's card is rejected.Employee King testified that Keeney was a personal friendof his and never solicited support for the Union;but that theyhad discussed it "mutually"before King signed his card andthat while there was nothing "of any definite nature," both"seemed to feel the need for more representation...... Toargue that Keeney did not solicit King's card is hardly tomeet the issue before us.Encouragement by a supervisorwhich,where that issue is raised,may warrant a finding ofinterference and even unlawful support against an employerinvalidates a card.King's card is rejected.Employee Engle minimized his conversations with Keeneyconcerning the Union before he signed his card.He told usthat Keeney"seemed to be in favor of a union at the station"and had said that"that might be the only way"to obtainbetter wages and other benefits. Engle was less reluctant toCf.Aero Corporation,149 NLRB 1283, 1286." Cf.N.L.R.B. v. Decatur Transfer & Storage, Inc.,178 NLRB No. 12,enfd. 430 F.2d 763 (C.A. 5, August 21, 1970)." We need not consider whether knowledge of the early prounion adviceand encouragement by Keeney and Ellis reached or is to be imputed to otheremployees before theysigned. WKRG-TV, INC.declare that both before and after he signed his card and inconversations with almost all employees Ellis declared thathe was for union representation and "was talking it up."Engle's card is rejected.Employee Davis testified that he had a few conversationswith Keeney, at least one of them before he signed on Novem-ber 20. While Keeney never asked Davis to sign a card, hedid point out that the Union would provide $5,000 of insur-ance and that it was worth the money to get such insuranceat their age. Davis' card is rejected. It becomes unnecessaryto consider questions which may be raised' concerning valid-ity of other cards.Whether or not a supervisor's activity extends to the pointwhere unlawful support might be found," our concern witha possible order to bargain and with employees' right of freeselection of a collective-bargaining representative, especiallywhere such selection is claimed on the basis of cards ratherthan a secret ballot election, demands rejection of cardssigned under the circumstances noted herein. I cannot sub-scribe to a twitching acceptance of cards signed under cir-cumstances which surprised and at least momentarily dis-couraged their chief proponent at the trial.This is aside from any suggestion of general taint or effecton other employees16 who were not directly approached byKeeney or Lynch. To weigh, as the General Counsel suggests,"the impact of the misconduct ... as if the entire unit con-sisted of, at most."" the number of employees equal to thedifference between the votes against and for the Union (in thiscase, one or, if the challenged ballot be assumed to have beencast against the Union,two) is to ignore the very point notedinStandard Knitting Millsthat "the impact of such incidentswas not necessarily limited to" the employees directly in-volved in the interference.On the issue of validity of specific cards, apart from anygeneral taint, even inClay City Beverages, 11cited by the Gen-eral Counsel, the Board noted that, whatever the activity ofthe low level supervisor there, it was a rank-and-file employeewho received the cards from the union, alone solicited signa-tures, and received all of the cards and submitted them to theunion. Unlike the instant situation, the employee-solicitor inClay Cityclearly, effectively, and alone solicitedallof thecards. UnlikeClay City,we do have here evidence of encour-agement by supervisors to support the Union in contradis-tinction to the "unspecified nature" of the supervisor's state-ments and answers to questionsinClay City.If employees had opportunities to discuss the Union "priorto any supervisory influence" as the General Counsel hasargued, we are still concerned with such influence prior to thesigning of union cards; influence which under the circum-stancesmight result in findings of serious violation by anemployer. It would be anomalous to hold, following the Gen-eral Counsel's position and argument, that conduct by super-visors as in this case which, imputed to an employer, wouldwarrant a finding of unlawful support loses that element ofsupport when considered for its tendency to affect thesigningof a union card. Our concern must be and is to protect em-ployees from the influence of supervisors, whether inan elec-" The attack in this case is in the other direction as the two supervisorswere acting on behalf of the Union and were even invited to attend the unionmeeting. The Union cannot escape the significance of their activity and theirpresence at the meeting by arguing that it did not encourage them to solicitcards16Welding & Industrial Products, Ltd,167 NLRB 881 Cf alsoStoutco,Inc.,180 NLRB No 11, at fn. 3" Standard Knitting Mills, Inc.,172 NLRB No. 114" Clay CityBeverages,Inc.,176 NLRB No. 91181tion or in the signing of cards, whether for a union or againstit.InKane Bag Supply Company,"statements allegedly madeby a supervisor at a union meeting were not credited. TheTrial Examiner there held that mere presence of a supervisor,whose earlier action had been specificallydisavowedand au-thonty limited by the company, at a meeting does not invali-date a card, citingUnitedMineral & Chemical Corpora-tion.20The facts in the latter case were quite different: Al-though the two disavowed supervisors were present at theunion meeting, they did not approach the signers. This aspectin any event could bear only on the cards signed by MaxGoodman and Smith. In connection with Max Goodman'scard, it can be noted, aside from any discussions with Ellisbefore the meeting, that the cards having been mailed by theUnion some 10 days before, Goodman did not sign until justbefore he left the meeting on November 19. As for Smith, wehave an expectant employee who knew that a supervisor hadattended the meeting.In theSteele Apparelcase," alsocited by the GeneralCounsel, employee Evans' card was counted after what wasevidently not considered to be a threat (conceivably violativeunder other circumstances) by Supervisor Peters rather thaninducement.On the other hand, the Board rejected thefinding that the same supervisor's inducement of employeeRose to sign a card "indicate[d] a friendly attitude towardunion organization," and that the employees knew that such"remarks (friendly to the union) were not official companypolicy"; the Board refused to rely on the card.In the instant case, neither side comported itself in accord-ance with the requirements of the statute and decisions: theCompany by its interference, the Union by permitting andseeking to obtain advantage through the efforts of Keeneyand Ellis.It is one thingto hold that the Company mustremedy its interference; quite another to permit the Union toobtain advantage from the supervisors' encouragement, sup-port, and influence.Certainly the Union and Formby, itsmoving spirit, indicated no qualms in accepting such effortsduring the campaign and even at a meeting attended by coun-sel for the Union. The issue here is not whether these super-visors coerced employees but whether they interfered withthe employees' free choice; and whether the designation bycards, thus influenced, should be relied on rather than thesecret ballot election.Further, to say that a fair election is now precluded by theCompany's interference is to ignore the many cases where, inthe absence of a card majority (as I have here found) and afterinterference found (as here also), an election is directed at atime deemed appropriate by the Regional Director as hejudges that the effects of the interference have been dissipated.Concerned as we are and should be with the rights and desiresof the employees, the problem of conducting another electionafter the effects of the violations found have been overcomewould be no greater,assuminga majority of cards, than itwould be were there no card majority and the usual directiveissued for another election when, in the opinion of the Re-gional Director, the effects of the interference have been dis-sipated. I find and conclude that the Company did not violateSection 8(a)(5) of the Act.22" Jerome T. Kane, d/b/a Kane Bag Supply Company,173 NLRB No180'°United Mineral & Chemical Corporation,155 NLRB 1390, 1394" Steele Apparel Company, Inc172 NLRB No 95" I reject the Company's argument that, despite the clearly stated desig-nation of the Union, some of the cards should be rejected as indicating onlya desire to have an election or a visit to Mobile by a union representative 182DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE OBJECTIONS TO THE ELECTIONAs described in the Regional Director's SupplementalDecision and Order Directing Hearings on Objections, datedJune 12, 1970, and as counsel have agreed, those objectionsare covered by the allegations of violation herein; they arealso supported by the evidence concerning the violationsfound herein.[Recommended Order omitted from publication.]APPENDIX BMEMORANDUM TO ALL EMPLOYEESOn Thursday, February 12, 1970, you have a decision tomake which will affect you, your family, and the future ofWKRG. You will decide on that day whether to entrust yourfuture and the solution of your problems to union leaders wholive in another city or to local unionpersonalities such asJimmy Burns,Louis "Blackie" Neira and W. O. Mozingo, orwhether to continue your trustin a managementthat hasshown a willingnessto correctinequitiesand to solvemeritorious employee complaints.Thereare certaintruths about this election which youshould know:1.The entire election will be supervised by a representativeof the National Labor Relations Board.2.Your vote is secret-nobody will ever know how youvote.3.You do not have to sign your name to anything in thiselection. Simply mark the box of your choice appearing onthe ballot.4. If you do not want theunion, you have got to go to theelection and vote NO.5. Some of you have been told that if yousigned a unioncard you have to vote for the union. You are completely freeto vote "NO UNION"no matterwhat you have said orsigned.The government recognizes thatsomeof you mayhavesigned a unioncard on the basis of false promises. Youmay havesigned a unioncard before you knew what theunion wasall about.6.Remember, nobody will be able to see you mark yourballot, no one will know how you voteunlessyou tell them.Weigh the facts carefully! Compare what you now havewith the only thingsa union can guarantee...dues, fines,assessments,and the right to call you out on strike. Vote tokeep all of your pay check every week. Vote "NO UNION"on Thursday.Personnel Officer/s/Wes Diamond 2/9/70APPENDIX CMEMORANDUM TO ALL EMPLOYEESUnion advocates first told employees of WKRG that someof you would lose your job if AFTRA were defeated in theNational Labor Relations Board election. This rumor hasbeen stopped. Now, these same union advocates are sayingthat all raises given in December, 1969, will be rescinded afterthe election.WKRG has never rescinded any wage increase;WKRG will not rescind any of the wage increases thatbecame effective in December, 1969.The truth is that many of you who received a wage increasein December will receive additional automatic step increasesbased on your length of service with WKRG. This isWKRG's way of rewarding employees for proficiency gainedon the job.Personnel Officer/s/ Wes Diamond 2/10/70APPENDIX DPOST OFFICE BOX 2367 MOBILE, ALA. 36601TELEPHONE 432-5501162 ST. LOUIS ST., MOBILE, ALA.FEB. 10, 1970 TWDTomorrow you are going to vote, in secret, for or againsta union at WKRG. The decision on whether to support theunion or not is a big decision for you to make for it can affectthe whole future for you and your family. Even though youmay have considered all of the facts before, I am going to statesome of them again, so that they will be fresh in your mindwhen you mark your ballot.Union organizations may be necessary in some companiesto attempt to force management to "do right" by its em-ployees.The management of WKRG has proven downthrough the years that it will be fair with its employees.Sometimes we haven't moved as fast as you may have liked,and sometimes you have not received an answer to yourquestion or complaint that pleased you, but you must hon-estly admit that there has been improvementin earnings,benefits, and general working conditions. Complaints havebeen given consideration and management's promises to youhave been kept. Wages have been adjusted based on compara-ble stations around the country ... there are many that paymore and many that pay less;this will always be, as long asthere is a big difference in income ... WKRG probably neverwill be able to pay on a scale comparable with New York,Boston, or even New Orleans. Any union that tries to makeyou believe they can deliver pay scales that are not compatiblewith the income of the station is misleading you. The "firstand second class" employee situation as it pertained to vaca-tions, holidays, and other benefits has been corrected, andyou now enjoy greater benefits in these areas than the engi-neers had even when they were represented by a union, andyou did not have to pay dues, or assessments or go out onstrike to get them. You registered a complaint that you couldnot get answers, and sometimes not even a fair hearing, onyour problems. Management appointed a Personnel Officer,and gave the Personnel Officer the responsibility and au-thority to act on personnel complaints and grievances. I ac-cepted this responsibility and I have exercised my authorityas Personnel Officer in several matters brought to my atten-tion.You indicated a dissatisfaction with the insurance pro-gram and were assured that a life insurance plan would bemade available to you. This is still to be done, and will bedone after the election is held. This management has provento you that it will "do right" without outside interference.There is no law that requires the company to agree toanything a union negotiator requests or demands.The man-agement of the station must decide what is best for the eco-nomic security and continued success of the business. Nounion can get more than the company is willing to give. Thereis only one way a union representative can attempt to forcehis demands on the company and that is by calling a strike.During a strike, you and your family suffer from loss of wagesand you run the risk of being replaced on your job. Manyemployees lost their jobs at WALA-TV when they went onstrike in 1966.Now, what elsecan the uniondo for you? (1) AFTRA canand will take some of your hard-earned money in initiationfees, dues, special assessments, and fines, to pay the salariesand expenses of union officials. (2) The union can rob you ofmany individual freedoms which you now have. A few unionpoliticians may run your working life. Take a careful look atthe men who are pushing the union, and ask yourself if youwant these men to be responsible for your welfare. You now WKRG-TV, INC.have the freedom to talk to anybody in the company aboutyour work,job, future or personal affairs. The union wantsto take over this freedom and tell you what to do. (3) Theunion will work toward eliminating the possibility of yourprogressing on your own efforts and merit and will try tosubstitute other criteria for success such as length of service,without regard to whether you are more capable and deserv-ing. (4)The union can increase operating costs and decreaseefficiency by questioning and protesting management's day byday operating decisions.AFTRA may,like the IBEW, delaythe effective date of a wage increase that WKRG would liketo give to you; AFTRA has already complained to the Na-tional Labor Relations Board because you were given bettervacations,holiday pay,and a wage increase.The continuedsuccess of the business from a profit making standpoint is theway that your job stability is insured. WKRG will not operateas a non-profit organization.Think carefully about these points and of the benefits thatWKRG has provided for you. Then I believe you will vote"No" on election day.We can continue to build our relation-ships with each other by individual and open discussions forthe mutual benefit of both you and WKRG.You do not have to belong to a union to hold ajob in thisstate or with WKRG.I can assure you that you will neverhave to belong to a union to work at WKRG.Even if yousigned a union card,you are under no obligation to vote forthe union.Your vote is secret,and only you will know howyou voted.By all means-vote-regardless of whether youhave decided in favor of the union or WKRG.We sincerelybelieve that if all eligible employees vote, there will be aresounding defeat of the union.Sincerely,APPENDIX EMEMORANDUM TO ALL EMPLOYEESSome of you havebeen asking questionsabout a betterinsurance program.You havebeen assured that additions and183improvements would be made. Study of several proposals hasbeen under way at management's direction.However,the union has seen fit to question the legality ofpractically every improvement which has been made by man-agement.On December 1, 1969, AFTRA filed charges withthe National Labor Relations Board in New Orleans, Louisi-ana charging WKRG with unfair labor practices for appoint-ing a personnel officer,for equalizing vacations,and grantingall employees six paid holidays each year without regard towhether the employee was regularly assigned to work on theholiday,and double time to those employees who are requiredto work on the holiday.When WKRG-TV granted wageincreases in December,the wage increases were included inthe charges.Had WKRG done what AFTRA says WKRGshould have done, you would not have enjoyed a paid holidayon Thanksgiving,Christmas or New Years,and most of youwould not have received a wage increase in December.Your supervisors spent many hours before an investigatorof the National Labor Relations Board on January 30, Febru-ary 2,February 3 and February 4, 1970,defending your wageincrease and your improved holiday and vacation plans.Although we feel this is a poor way for an organizationwhich is supposedly interested in the well-being of the em-ployees to act,nonetheless,their filing of unfair labor practicecharges against us for giving wage adjustments, and correct-ing inequities regarding holiday pay and vacations, has madeus reluctant to openly discuss insurance plan changes untilafter the election.Without regard to election results, you will have the oppor-tunity in the near future to participate in a life insuranceprogram(with no physical examination required).Personnel Officer/s/ Wes Diamond2/11/70